Citation Nr: 1719676	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to September 1954 and from December 1954 to December 1965.  The matter of service connection for a left knee disability is before the Board of Veterans' Appeals (Board) on remand from a June 2012 decision by the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a July 2008 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a videoconference hearing was held before the undersigned; a transcript is in the record.  In July 2010, the Board remanded the matter for additional development.  A February 2011 Board decision denied service connection for a left knee disability.  The Veteran appealed that determination to the Court which, in June 2012, vacated the Board's decision.  In January and August 2013, and again in September 2014, the Board remanded this issue for additional development.  

The matter of service connection for a low back disability is before the Board on appeal from a December 2014 decision by the RO; the claim seeking SMC based on the need for regular aid and attendance is on appeal from an April 2015 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims his current left knee disability is related to an injury he sustained while serving in Thailand.  During the July 2010 videoconference hearing, he testified that while participating in a covert operation he came under gunfire, started to run, and stepped into a deep hole, twisting his left knee.  He asserts that he was treated for the injury in Thailand and that was told he had a twisted/sprained knee.  Supporting statements from a Major J.C. Holden note he was deployed on the same set of official orders as the Veteran on Project Water Pump at Udorn Air Base, Thailand, and was knowledgeable that the Veteran severely injured a knee in Thailand, and received treatment from a service physician (but that records-keeping of such treatment was deficient and related records are likely unavailable.  A service department document in the record (a request for authorization for "Temporary Duty Travel Orders" "In Support of Project WATER/PUMP" shows the Veteran and then-captain Holden on the same list, and  appears to corroborate Major Holden to some extent.  Significantly, Major Holden has not reported witnessing the injury (or having first hand-knowledge of its treatment), and the Veteran's service personnel records do not reflect that Major Holden evaluated or commanded him.  

The Veteran's service treatment records do not note the alleged left knee injury in Thailand.  His attorney asserts that his submissions are sufficient to establish that he served in combat, warranting consideration of his claim under the relaxed evidentiary standards 38 U.S.C.A. § 1154(b) for establishing occurrence of an injury in combat service by lay testimony.  As the current record was deemed insufficient to establish that the Veteran served in combat, the Board's September 2014 remand ordered extensive development to assist him in establishing that he indeed served in combat.  Regarding such development, the Board notes that the JSSRC advised that unit histories are in the custody of Air Force Historical Research Agency (AFHRA) and that requests for information concerning alleged involvement in covert operations should be directed to the Military Service Coordinator, U.S. Special Operations Command at Mac-Dill AFB, Florida.  Regarding the latter, the Veteran did not respond to a March 27, 2015 AOJ letter requesting detailed information necessary to obtain information regarding covert operations, and such development could not proceed.  Regarding alleged service in combat in connection with Project Waterpump, a response from AFHRA noted that a unit history for the Veteran's unit 5th RTS or 1st ACW could not be located, but that Detachment 6, 1st ACW deployed to Thailand in 1964, and the unit in charge of Udorn during the period in question did not mention any casualties due to enemy action, and research did not find any casualties due to enemy action in Thailand in 1965.  The AOJ has found that the information received, considered with his service personnel records which do not show service in Thailand, contradicts the Veteran's accounts, and did not complete the additional development sought.

Given that a Detachment of the 1st ACW is shown to have been deployed to Thailand in late 1964, that unit histories for the Veteran's unit are unavailable, and that Major Holden's statements provide a detailed explanation of what transpired, and considering that it is not inherently implausible that if unit records for a specific unit are lost for a period in question, records of a unit individual's deployment may not have found their way into that person's service personnel file, the Board finds that the further development previously sought is indeed critical, and must be completed.  

Notably, a finding of no U.S. casualties from hostile fire in Thailand in 1965 does not exclude the possibility that there was hostile fire, as alleged; the allegation by the Veteran is that he fell in a hole trying to avoid hostile fire.   

Under the circumstances, the failure of the AOJ to comply with the Board's complete remand instructions requires corrective action.   See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Regarding the claim of service connection for a low back disability, in February 2008, K.M. Little, M.D., stated that the Veteran has severe degenerative disc disease, primarily at L4-5, and opined that the disability could be a direct result of his military service.  The Veteran's attorney argues that this is sufficient to suggest that there is a nexus to service and warrants a remand for a VA examination.  The Board notes that Dr. Little did not identify the disease or injury in service to which the back disability was attributed.  Under 38 C.F.R. § 3.159(c)(4) an examination to secure a nexus opinion is needed when there is evidence of a current disability and evidence of a related disease, injury, or event in service to which the disability could be related (or that the disability was manifested within an applicable presumptive period).  

The matter of entitlement to SMC based on the need for regular aid and attendance is inextricably intertwined with the issues being remanded, and consideration of that issue must be deferred pending resolution of the other claims remanded.  

The Board notes that these matters were previously remanded and that there is delay inherent with the further remand at this time (as well as flowing from this now being a merged appeal).  The remand nonetheless, in light of the state of the record, the contentions made, and that the current record is insufficient to substantiate the claims.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran and his representative to identify the disease, injury, or event in service to his current low back disability is claimed to be related (and identify any evidence indicating or suggesting that low back arthritis was manifested in the first postservice year).

He should also be asked to identify the providers of all evaluations and treatment he has received for a low back disability since service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should again arrange for exhaustive development to ascertain whether service department records document that the Veteran and Major Holden were co-located and served together in the vicinity of Udorn, Thailand around March 1965, and make a finding of fact for the record in the matter, citing to the factual data that support the determination.  

If the Veteran and Major Holden are determined to have served in Thailand together, the AOJ should also make a determination whether the statements by Major Holden are credible, and serve to corroborate that the Veteran served in circumstances consistent with coming under hostile fire (warranting , consideration of his claims under 38 U.S.C.A. § 1154(b)).  If the statements are deemed not credible, the AOJ should point to the evidence that supports the determination.

Finally, the AOJ should make a finding for the record whether or not the Veteran sustained a left knee injury during service in Thailand (under hostile fire), citing the evidence that supports the determination.

3.  If the AOJ finds that the Veteran sustained a left knee injury under hostile fire, the record should be returned to the VA physician (Dr. John K. Dudek) who conducted the May 2013 VA examination (and provided addendum opinions in January and February 2014) for another opinion regarding the etiology of the Veteran's current left knee disability, and specifically whether it is related to a left knee injury in March 1965, as alleged.  If Dr. Dudek is unavailable, the record should be forwarded to another appropriate physician for review and an opinion that responds to the following:

Assuming that the Veteran sustained a left knee injury in the manner alleged during service in Thailand in March 1965, please opine whether it is at least as likely as not (a 50 percent or higher probability) that any current left knee disability is related to service/the injury therein.  

The examiner must include rationale with all opinions.

4.  If the Veteran and/or his attorney identifies a disease, injury, or event in service to which his low back is claimed to be related (or any evidence showing or suggesting arthritis of the back was manifested in service or in the first postservice year), the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the etiology of his current low back disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disability is related to an event, injury, or disease in  service.  

The examiner must include rationale with all opinions, to include comment on Dr. Little's opinion that the low back disability might be related to service..

5.  The AOJ should then review the record, arrange for any further development suggested (in particular on the matter of entitlement to SMC based on the determinations on the other matters remanded) and readjudicate the claims.  If any remains denied, the AOJ should issue and appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

